Citation Nr: 1527580	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  08-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic knee condition and if so, whether service connection is warranted.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to an evaluation in excess of 30 percent for the service-connected bilateral flatfeet. 

4.  Entitlement to an evaluation in excess of 20 percent for the service-connected status post fracture of the right wrist. 

5.  Entitlement to an initial compensable evaluation for the service-connected boxer fracture of the left fifth metacarpal.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from August 1985 to September 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The RO previously denied service connection for a chronic knee condition.  See December 1996 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claim on appeal has been recharacterized as it appears on the cover page of the instant decision.

The Veteran has appealed the initial noncompensable rating assigned for the service-connected boxer fracture of the left fifth metacarpal awarded by the RO in March 2007 and thus, the Board will consider whether higher evaluations are warranted for the disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).

The claim for a chronic knee condition under a merits analysis, as well as the claims of service connection for a low back condition and increased evaluations for bilateral flatfeet, left fifth metacarpal, and right wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1996 rating decision denied service connection for a chronic knee condition; the Veteran did not perfect an appeal of that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the December 1996 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a chronic knee condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for a chronic knee condition.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim of service connection for a chronic knee condition.  It is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 
II. Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a chronic knee condition.  The claim for a chronic knee condition was originally denied in a December 1996 rating decision because the RO found that there was no evidence of a chronic knee condition in service.  The Veteran filed a notice of disagreement and a statement of the case was issued in November 1997, which further found that a review of the Veteran's service treatment records and December 1996 VA examination report failed to establish a chronic knee condition subject to service connection.  That decision became final because the Veteran did not file a substantive appeal within the specified timeframe.  38 C.F.R. § 20.302(b).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Since December 1996, new evidence has been added to the claims file that is material to the Veteran's claim.  Notably, the Veteran has been diagnosed with degenerative changes of the right knee.  See December 2004 x-ray report.  VA treatment records document complaints of bilateral knee pain beginning in 1997.  The Veteran was thought to likely have patellofemoral syndrome (PFS) in June 2001.  The Veteran submitted an August 2005 statement from Dr. AJ that indicated that he was unable to determine whether osteoarthritis of the knee was related to service "based on the available records."  In various statements, the Veteran has additionally claimed that his knee condition is aggravated and/or caused by his service-connected bilateral flatfeet.  As there was no evidence of a knee condition at the time of the December 1996 denial or any nexus evidence regarding the claimed condition or any assertion on the part of the Veteran that his knee condition was secondary to his service-connected bilateral flatfeet, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for a chronic knee condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for a chronic knee condition is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a chronic knee condition, as well as the claims of service connection for a low back condition and increased evaluations for bilateral flatfeet, left fifth metacarpal, and right wrist disabilities.

The Veteran claims that his chronic knee and low back condition are the result of service.  Specifically, he contends that he first experienced knee pain in service.  He also asserts that he injured his back when he was "smashed" between two field generators. The Veteran alternatively contends the conditions are proximately due to, the result of, or aggravated by his service-connected bilateral flatfeet.    Service treatment records reveal that in December 1985 the Veteran reported being smashed between two field generators.  He complained of trauma to the right hip area and was diagnosed with a contusion of the right hip.  A follow-up appointment noted further complaints of pain from the right side of the stomach to the groin area.  The right side of the lower abdomen was rigid to touch and tender.  He had guarded range of motion to the right leg when pulled to the chest.  He was diagnosed with a soft tissue contusion secondary to trauma.  In May 1993, the Veteran complained of right knee pain.  He denied trauma.  He had mild pain noted to both the medial and lateral collateral ligaments.  He was thought to have possible PFS.  Post-service, the Veteran has been diagnosed with degenerative changes of the right knee, likely PFS of the knees, chronic low back and knee pain, and sacralization of L5.  The Veteran was not afforded VA examinations in connection with these claims.  The Board finds that prior to considering the merits of the Veteran's claims he should be afforded VA examinations to determine the etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The last VA examination with respect to the Veteran's left fifth metacarpal, right wrist, and bilateral flat feet was in May 2006, over nine years ago.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board is aware that a VA examination was scheduled in 2011; however, the Veteran failed to appear as he was incarcerated.  The Veteran had notified the RO that he would be unable to attend as he was in prison.  In various statements, the Veteran has made it clear that he feels his disabilities have worsened in severity since 2006 and has requested new examinations.  Where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examinations, the prior VA examination reports may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Prior to examination of the Veteran, the RO must determine whether the Veteran can be examined at the prison by VHA personnel, prison medical providers at VA expense, or by a fee-basis provider contracted by VHA. See M21-1MR, Part III, Subpart iv, 3.E. If arranged, the examiner is asked to address the specific questions set forth in the numbered paragraphs below.

Records from the St. Clair Correctional Facility have not been obtained.  An initial attempt to obtain these records was made by the RO in February 2012; however, there was no response and the RO failed to make at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  These records are pertinent to the issues on appeal and must be obtained upon Remand.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of missing treatment records of the Veteran from the St. Clair Correctional Facility.  All requests for records and their responses must be associated with the claims folder.

2.  The RO and/or local VHA medical examination coordinator should confer with prison authorities to determine whether the Veteran can be examined at the prison by VHA personnel, prison medical providers at VA expense, or by fee-basis providers contracted by VHA. See M21-1MR, Part III, Subpart iv, 3.E. 

3. If the Veteran can be examined at the prison, then schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiners should describe all findings  in detail.  The examiners must explain the rationale for all opinions.
  
Back and Knee Conditions:  

(a) The examiner(s) should state whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed back and chronic knee conditions are related to the Veteran's active military service?  In answering this question, the examiner must address the service treatment records dated in December 1985 and May 1993.  (b) The examiner(s) should also offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed back and chronic knee conditions are proximately due to, the result of, or aggravated by a service-connected disability, to include the service-connected bilateral flatfeet, beyond the natural progression of the disease. 

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

Right Wrist, Left Fifth Metacarpal, and Bilateral Feet: 

Ascertain the current severity of his right wrist, left fifth metacarpal, and bilateral flat feet disabilities.  All indicated tests or studies must be completed.  Examination findings pertinent to the Veteran's feet, left fifth metacarpal, and right wrist should be reported to allow for application of VA rating criteria for musculoskeletal disabilities of the feet, wrist and fingers under 38 C.F.R. § 4.71a.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


